DETAILED CORRESPONDENCE

This action is in response to the filing of the RCE on 11/21/2021.  Claims 25 – 31 are new. 
Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions.  Claims 1, 4, 7 – 13, 16, 19 – 24, 26, 27, 28 and 29 are not supported by the specification filed April 10, 2002 and therefore the claims will be given the date of first to invent of the filing date of when the claims first appear in the string of CON which appears to be 04/07/2019.
However, Claims 2, 3, 4, 5, 6, 14, 15, 17, 18, 25, 30 and 31 are not supported by the specification filed April 10, 2002 and nor were these claims submitted in any of the prior CON cases; therefore the claims will be given the priority date of the filing date of the instant application which is 05/21/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, 9 – 11, 13 and 21 - 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,921,077. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the present claims can be mapped to a claim or a claim limitation of US. Patent No. 9,921,077.  
See the table below.
Claim 6 is rejected using ‘077 in view of Hamada. 

Claim (or claim limitation of Present Application)
Corresponding limitation of US Patent 9,921,077 for mapping
Claim 1
receiving first data comprising real-time location updates from a plurality of service provider mobile devices, each of the plurality of service provider mobile devices corresponding to a respective one of a plurality of service providers and each of the plurality of location updates representing a location of a respective one of the plurality of service providers at a particular time; 
Claim 1
receiving, at a server, first data comprising a plurality of location updates from a plurality of transportation provider mobile devices, each of the plurality of transportation provider mobile devices corresponding to a respective one of a plurality of transportation providers and each of the plurality of location updates representing a location of a respective one of the plurality of transportation providers at a particular time
Claim 1

Claim 1


Claim 1
dispatching the designated service provider to the pickup location;
Claim 5

Claim 1
designating a service provider from among the plurality of service providers using at least a portion of the first data, the second data, and one or more metrics;
Claim 1
selecting, based on the selection from the sorted listing and at least the first data and the second data, a preferred transportation provider from among the plurality of transportation providers to provide transportation for the customer.
as the designated service provider travels to the pick up location, (i) calculating a route of travel of the designated service provider to the pickup location using map data, the second data, and at least a portion of the real-time 




Claim 4 in combination with Claim 7 where it would be obvious to calculate updates due to  the provider mobile devices including real time location updates and because the method calculates routes based on the locations. 
Claim 1
(ii) transmitting data relating to the route of travel of the designated service provider to the customer mobile device to cause a display on a graphical user interface (GUI) of the customer mobile device of a representation of the route of travel of the designated service provider to the pickup location along segments of roadways of a graphical representation of a map.
Claim 1
causing a display of a plurality of indicators on a graphical representation of a map, each of the plurality of indicators corresponding to a current position of a respective one of the plurality of transportation providers based on a respective one of the plurality of location updates;
Claim 6
Claim 6
Claim 6 does not explicitly recite that the display is modified based on the real time updates from the service provider. However, ‘077’s Claim 1 already shows displaying the listing and 
display of the terminal 7 of the taxi company displays the current location of the taxi 6 owned by the taxi company and the transmission point of the mobile phone of the user who arranged the taxi 6 using the mobile phone (the transmission location). ) Is displayed on the map. Therefore, it would have been obvious to modify ‘077 to include a display which provides real time updates from the service provider.
Claim 9, 21
Claim 10
Claim 10, 22
Claim 4
Claim 11, 23
Claim 4
Claim 13

Claim 11
receiving second data from a customer mobile device, the second data representing a pickup location
Claim 11
Claim 13
dispatching the designated service provider to the pickup location;
Claim 15
dispatching the preferred transportation provider to the pickup location.
Claim 13
designating a service provider from among the plurality of service providers 
Claim 11

(i) calculating a route of travel of the designated service provider to the pickup location using map data, the second data, and at least a portion of the real-time location updates received from the designated service provider



Claim 14/Claim 16
Claim 13
(ii) transmitting data relating to the route of travel of the designated service provider to the customer mobile device to cause a display on a graphical user interface (GUI) of the customer mobile device of a representation of the route of travel of the designated service provider to the pickup location along segments of roadways of a graphical representation of a map.
Claim 11
causing a display of a plurality of indicators on a graphical representation of a map, each of the plurality of indicators corresponding to a current position of a respective one of the plurality of transportation providers based on a respective one of the plurality of location updates;












Claims 1, 9, 13 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,502,583. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of the present claims can be mapped to a claim or a claim limitation of US. Patent No. 10,502,583.
See table below. 

Claim (or claim limitation of Present Application)
Corresponding limitation of US Patent 10,502,583 for mapping
Claim 1
receiving first data comprising real-time location updates from a plurality of service provider mobile devices, each of the plurality of service 
Claim 1
receiving, at a server, first data comprising a plurality of location updates from a plurality of transportation provider mobile devices, each of the 
Claim 1
receiving second data from a customer mobile device, the second data representing a pickup location;
Claim 1
second data comprising a pickup location for a customer associated with the customer mobile device; determining, for each of the plurality of transportations providers and using at least the first data and the pickup location, a distance between the transportation provider and the pickup location and an estimated time of arrival of the transportation provider at the pickup location;

Claim 1
dispatching the designated service provider to the pickup location;
Claim 4/Claim 6

Claim 1
designating a service provider from among the plurality of service providers using at least a portion of the first data, the second data, and one or more metrics;
Claim 1
and selecting, from the subset of the plurality of transportation providers and based on at least the first data and the second data, a preferred transportation provider from among the plurality of transportation providers to provide transportation for the customer.
(i) calculating a route of travel of the designated service provider to the pickup location using map data, the second data, and at least a portion of the real-time location updates received from the designated service provider


Claim 3, 4, and 10
where it would be obvious to calculate updates due to  the provider mobile devices including real time location updates and because the method calculates routes based on the locations.
Claim 1
(ii) transmitting data relating to the route of travel of the designated service provider to the customer mobile device to cause a display on a graphical user interface (GUI) of the customer mobile device of a representation of the 



Claim 1
causing a display of a plurality of indicators on a graphical representation of a map, each of the plurality of indicators corresponding to a current position of a respective one of the plurality of transportation providers 
Claim 13
receiving first data comprising real-time location updates from a plurality of service provider mobile devices, each of the plurality of service provider mobile devices corresponding to a respective one of a plurality of service providers and each of the plurality of location updates representing a location of a respective one of the plurality of service providers at a particular time; 
Claim 11
receiving second data from a customer mobile device, the second data representing a pickup location
Claim 11
Claim 13
dispatching the designated service provider to the pickup location;
Claim 15
dispatching the preferred transportation provider to the pickup location.
Claim 13
designating a service provider from among the plurality of service providers using at least a portion of the first data, the second data, and one or more metrics;
Claim 11

(i) calculating a route of travel of the designated service provider to the pickup location using map data, the second data, and at least a portion of the real-time location updates received from the designated service provider





Claim 14/Claim 16
Claim 13
(ii) transmitting data relating to the route of travel of the designated 
Claim 11
causing a display of a plurality of indicators on a graphical representation 





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
With reference to the specification relied on in the instant application, is the provisional specification dated 04/10/2002. As also indicated above, this is also not supported in the specifications of many of the parents’ applications. The current application’s specification also does not support the claim limitations in entirety.
Neither Claim 1 nor Claim 13, “…transmitting data relating to the route of travel of the designated service provider to the customer mobile device to cause a display on a graphical user interface (GUI) of the customer mobile device of a representation of the predicted route of travel of the designated service provider to the pickup location along segments of roadways of a graphical representation of a map…” is supported in the specification.  
Thus, this application may be more appropriate as a continuation in part instead of as a continuation. 
The dependent claims also have date issues as also mentioned above and due to their dependency on Claims 1 and 13. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamada (JP2002032889A, paragraph numbers correspond to original Japanese document but quotes of the translation are provided in the rejections below).

Claim 1, Hamada discloses a method performed by a computing system, comprising:
 receiving second data from a customer mobile device, the second data representing a pickup location [see at least p0006 and p0016 - A taxi arranging system according to an eleventh aspect of the present invention provides a mobile communication device having a GPS function by a user (for example, a portable communication terminal having a GPS function and a mobile phone 3 in this embodiment are connected). A taxi arranging system for receiving a requested taxi arranging information by using a mobile phone 3) having a built-in GPS function and arranging a taxi, wherein the arranging information includes position information acquired based on the GPS function];
[see p0006 - first means for obtaining; and a second means for transmitting arrangement information and position information to terminals of a plurality of taxi companies;  third means for receiving the arrangement condition information transmitted from the terminals of the plurality of taxi companies and selecting the optimal arrangement condition ; fourth means for transmitting the arrangement condition information selected by the third means to the user's mobile communication device ; arrangement condition is selected from the optimal arrangement condition, so that the user can arrange an optimal taxi]

dispatching the designated service provider to the pickup location; [see p0051 - upon receiving the dispatch instruction, the taxi company, vehicle allocation is performed (step S13). In this dispatch, the dispatch content information is transmitted by e-mail to the taxi assigned from the terminal 7 of the taxi company. Receives the dispatch information and displays it on the display of the car navigator provided in the taxi. The taxi driver checks the contents of the dispatch on the display and executes the dispatch]; and
as the designated service provider travels to the pickup location, (i) calculating a route of travel of the designated service provider to the pickup location using map data, the second data, and at least  a portion of the real-time location updates received from the designated service provider [see at least p0054 - based on the position information of the mobile phone 3 obtained from the taxi arranging processing unit 12 via the communication network 10 and the position information of each taxi 6 obtained from the taxi position search system, the transmission point of the mobile phone is determined. Search for an empty taxi 6 located at the shortest distance (step S1).  The terminal 7 of the taxi company further requests the vacant taxi 6 to change to pick-up (step S1).  According to this request, the taxi 6 changes from an empty car to a pick-up car. Next, the terminal 7 of the taxi company provides the shortest route information obtained from the position information of the taxi 6 and the position information of the transmission point and VICS (Vehicle Information & Comm)]; and 
 (ii)  transmitting data relating to the route of travel of the designated service provider to the customer mobile device to cause a display on a graphical user interface (GUI) of the customer mobile device of a representation of the route of travel of the designated service provider to the pickup location along segments of roadways of a graphical representation of a map [see at least p0042, p0052 and Claim 11 -  On the user's mobile phone 3, information relating to the arrangement conditions is displayed on the screen (see a screen display example on the left side of FIG. 9). The screen also displays a message asking the user whether they agree with the displayed arrangement conditions. The user determines whether he or she agrees with the displayed arrangement condition (step S7).  According to the taxi operating system, the display of the terminal 7 of the taxi company displays the current location of the taxi 6 owned by the taxi company and the transmission point of the mobile phone of the user who arranged the taxi 6 using the mobile phone (the transmission location). ) is displayed on the map;  For pick up locations along segments see Fig 
The Examiner interprets “…along segments of roadways…” is or can be represented since Hamada discloses it is capable of representing on a map Destination 1 and Destination 2 each being a separate segment of a route. 

Hamada does not specifically disclose receiving first data comprising real-time location updates from a plurality of service provider mobile devices, each of the plurality of service provider mobile devices corresponding to a respective one of a plurality of service providers and each of the plurality of location updates representing a location of a respective one of the plurality of service providers at a particular time.
	However, Hamada discloses taxi 6 is equipped with a vehicle-mounted radio telephone and a car navigation device for displaying its own position. This car navigation system uses GPS (Global Positioning System) technology is used. Also, the display displayed by the car navigation system further has a function of receiving information from the terminal of the taxi company A and displaying the destination on a map. The taxi 6 has a mobile phone compatible with the Internet and is connected to the car navigation device. Here, the position information of the taxi 6 itself is G,  although it may be obtained using the PS technology, it is also possible to obtain the position information of the mobile phone 3 using the mobile phone provided in the taxi 6.  Based on the position information, the taxi company whose position is within the business range may be selected, and only the selected taxi company may be selected. 
FIG. 6 illustrates a case where transmission is made to taxi companies A and B.
The taxi company A having received the arrangement information activates the taxi operating system [See pages 4 – 5].
Therefore, it would have been obvious to modify Hamada to include receiving first data comprising real-time location updates from a plurality of service provider mobile devices, each of the plurality of service provider mobile devices corresponding to a respective one of a plurality of service providers and each of the plurality of location updates representing a location of a respective one of the plurality of service providers at a particular time, for the purpose of providing a taxi service management system that automatically extracts taxi vehicles according to a departure place, a destination place, and a taxi company presenting more optimal conditions.

Claim 13, Hamada discloses a computing system comprising:
at least one memory comprising computer executable instructions; and
at least one processor configured to execute the computer executable instructions, the computer executable instructions when executed cause the computing system to perform [see page 3 para 2 - The present invention relates to a storage medium that stores a program that causes a computer to execute the fourth step of transmitting by transmitting]:

receiving second data from a customer mobile device, the second data representing a pickup location [see at least p0006 and p0016 - A taxi arranging system according to an eleventh aspect of the present invention provides a mobile communication device having a GPS function by a user (for example, a portable communication terminal having a GPS function and a mobile phone 3 in this embodiment are connected). A taxi arranging system for receiving a requested taxi arranging information by using a mobile phone 3) having a built-in GPS function and arranging a taxi, wherein the arranging information includes position information acquired based on the GPS function];
designating a service provider from among the plurality of service providers using at least a portion of the first data, the second data, and one or more metrics; [see p0006 - first means for obtaining; and a second means for transmitting arrangement information and position information to terminals of a plurality of taxi companies;  third means for receiving the arrangement condition information transmitted from the terminals of the plurality of taxi companies and selecting the optimal arrangement condition ; fourth means for transmitting the arrangement condition information selected by the third means to the user's mobile communication device ; arrangement condition is selected from the optimal arrangement condition, so that the user can arrange an optimal taxi]

dispatching the designated service provider to the pickup location; [see p0051 - upon receiving the dispatch instruction, the taxi company, vehicle allocation is performed (step S13). In this dispatch, the dispatch content information is transmitted by e-mail to the taxi assigned from the terminal 7 of the taxi company. Receives the dispatch information and displays it on the display of the car navigator provided in the taxi. The taxi driver checks the contents of the dispatch on the display and executes the dispatch]; and
as the designated service provider travels to the pickup location, (i) calculating a route of travel of the designated service provider to the pickup location using map data, the second data, and at least  a portion of the real-time location updates received from the designated service provider [see at least p0054 - based on the position information of the mobile phone 3 obtained from the taxi arranging processing unit 12 via the communication network 10 and the position information of each taxi 6 obtained from the taxi position search system, the transmission point of the mobile phone is determined. Search for an empty taxi 6 located at the shortest distance (step S1).  The terminal 7 of the taxi company further requests the vacant taxi 6 to change to pick-up (step S1).  According to this request, the taxi 6 changes from an empty car to a pick-up car. Next, the terminal 7 of the taxi company provides the shortest route information obtained from the position information of the taxi 6 and the position information of the transmission point and VICS (Vehicle Information & Comm)]; and 
 (ii)  transmitting data relating to the route of travel of the designated service provider to the customer mobile device to cause a display on a graphical user interface (GUI) of the customer mobile device of a representation of the route of travel of the designated service provider to the pickup location along segments of roadways of a graphical representation of a map [see at least p0042, p0052 and Claim 11 -  On the user's mobile phone 3, information relating to the arrangement conditions is displayed on the screen (see a screen display example on the left side of FIG. 9). The screen also displays a message asking the user whether they agree with the displayed arrangement conditions. The user determines whether he or she agrees with the displayed arrangement condition (step S7).  According to the taxi operating system, the display of the terminal 7 of the taxi company displays the current location of the taxi 6 owned by the taxi company and the transmission point of the mobile phone of the user who arranged the taxi 6 using the mobile phone (the transmission location) is displayed on the map; For pick up locations along segments see Fig 7, and Page 7  - On the screen, information on “number of people”, “destination 1”, “destination 2”, and “price” is displayed. "Number of people" is the number of people who want to take a taxi. "Destination 1" is a place where one first wants to get off. “Destination 2” is a place where the user wants to get off after “Destination 1”]. The Examiner interprets “…along segments of roadways…” is or can be represented since Hamada discloses it is capable of representing on a map Destination 1 and Destination 2 each being a separate segment of a route. 










However, Hamada discloses taxi 6 is equipped with a vehicle-mounted radio telephone and a car navigation device for displaying its own position. This car navigation system uses GPS (Global Positioning System) technology is used. Also, the display displayed by the car navigation system further has a function of receiving information from the terminal of the taxi company A and displaying the destination on a map. The taxi 6 has a mobile phone compatible with the Internet and is connected to the car navigation device. Here, the position information of the taxi 6 itself is G,  although it may be obtained using the PS technology, it is also possible to obtain the position information of the mobile phone 3 using the mobile phone provided in the taxi 6.  Based on the position information, the taxi company whose position is within the business range may be selected, and only the selected taxi company may be selected. 
FIG. 6 illustrates a case where transmission is made to taxi companies A and B.
The taxi company A having received the arrangement information activates the taxi operating system [See pages 4 – 5].
Therefore, it would have been obvious to modify Hamada to include receiving first data comprising real-time location updates from a plurality of service provider mobile devices, each of the plurality of service provider mobile devices corresponding to a respective one of a plurality of service providers and each of the plurality of location .


Claims  4, 8 – 12, 16, 20 – 24, 26, 27, 28 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamada (JP2002032889A, paragraph numbers correspond to original Japanese document but quotes of the translation are provided in the rejections below) in view of (JP2002163335A) (hereinafter  referred to as ‘335). 

Claim 4, Hamada as modified discloses the method of claim 1, but does not specifically disclose further comprising storing the route of travel of the designated service provider.
However, ‘335 discloses the storage unit 75 is used as a storage area for a system program and a work area when the control unit 78 executes an operation.  The navigation device 77 generates current position information (longitude / latitude, etc.) of a taxi, and instructs a taxi driver on a travel route. The current position information based on the longitude and latitude generated by the device is periodically transmitted to the central server 3 via the communication unit 76, whereby the current position of the taxi is substantially changed on the central server 3 side [see p0078 – p0080].



Claim 8, Hamada as modified discloses the method of claim 1, wherein the second data includes real- time location updates from the customer mobile device and the pickup location is determined based on at least one of the real-time location updates from the customer mobile device [see at least p0024, p0042- It has a function of relaying communication between the on-board radio of the taxi 6 and the public network. The position information processing unit 17 has a function of acquiring predetermined position information of the mobile phone 3 and storing the information in a storage unit (not shown). Specifically, the position information is acquired as follows. The mobile phone 3 belongs to a wireless area of any of the base stations 4 and communicates via the base station 4 in the wireless area to which the mobile phone 3 belongs. Therefore, by detecting the base station 4 with which the mobile phone 3 is communicating, the location information of the mobile phone 3 can be obtained through the location information of the base station 4. Especially PHS (Personal Handy phone System), the wireless area of the base station 4 has a radius of 50 m to 120 m, a radius of 5 from the predetermined base station 4; the arrangement information is transmitted from the mobile phone 3 to the base station 4 by wireless communication. Further, the data is transmitted from the base station 4 to the server 1 of the provider by the communication processing unit 16 of the communication relay center 5]. 

Claim 9, Hamada as modified discloses the method of claim 1, wherein the designating the service provider from among the plurality of service providers is based on at least one of distances between the plurality of transportation providers and the pick-up location, estimated times of arrival of the plurality of transportation providers to the pick-up location, fuel usage information for the plurality of transportation providers, and capabilities of the plurality of transportation providers [see at least p0042 – p0045 - In the server 1, the taxi arrangement processing unit 12 requests the position information processing unit 17 of the communication relay center 5 to transmit the position information of the mobile phone 3 which has transmitted the arrangement request. In this way, the server 1 obtains the position information of the mobile phone 3 (Step S2). The position information processing unit 17 transmits the position information of the mobile phone to the taxi arrangement processing unit 12 according to the request.
The taxi arranging processor 12 converts the arranging information including the “number of passengers”, “destination”, “desired fare” and the location information of the mobile phone into a plurality of taxis registered as taxi companies in this taxi arranging system. The data is transmitted to the company terminal 7 via the communication network 10 (step S3). The taxi company to which such information is transmitted may be all taxi companies registered in the taxi arranging system.
Based on the position information, the taxi company whose position is within the business range may be selected, and only the selected taxi company may be selected. FIG. 6 illustrates a case where transmission is made to taxi companies A and B. The taxi company A having received the arrangement information activates the taxi operating 
Information about "vehicle number", "pick-up time", "required time", and "optimum route" is included. It is required that the transmission of the arrangement condition information be performed for a predetermined period and be performed during that period. In the meantime, the arrangement condition information from each company may be transmitted to all other taxi companies one by one. As a result, the competition principle of each company works and can lead to presentation of better conditions].




Claim 10, Hamada as modified discloses the method of claim 1, wherein the route of travel of the designated service provider to the pickup location is further calculated using one or more route preferences [see p0054 - First, based on the position information of the mobile phone 3 obtained from the taxi arranging processing unit 12 via the communication network 10 and the position information of each taxi 6 obtained  Search for an empty taxi 6 located at the shortest distance (step S1) Next, the terminal 7 of the taxi company provides the shortest route information obtained from the position information of the taxi 6 and the position information of the transmission point and VICS (Vehicle Information & Comm). A pickup time is calculated based on traffic congestion information obtained from a road traffic information communication system called a communication system (step S16).






Claim 11, Hamada as modified discloses the method of claim 10, wherein the one or more route preferences are specific to the designated service provider [see page 6 or p0054- According to this request, the taxi 6 changes from an empty car to a pick-up car. Next, the terminal 7 of the taxi company provides the shortest route information obtained from the position information of the taxi 6 and the position information of the transmission point and VICS (Vehicle Information & Comm).

Claim 12, Hamada as modified discloses the method of claim 10, wherein the one or more route preferences include at least one of a driving speed, a route optimization goal, and a road preference [see p0054 - First, based on the position information of the Search for an empty taxi 6 located at the shortest distance (step S1); Search for an empty taxi 6 located at the shortest distance (step S1) Next, the terminal 7 of the taxi company provides the shortest route information obtained from the position information of the taxi 6 and the position information of the transmission point and VICS (Vehicle Information & Comm). A pickup time is calculated based on traffic congestion information obtained from a road traffic information communication system called a communication system (step S16)].


Claim 16, Hamada as modified discloses the computing system of claim 13, but does not specifically disclose wherein the computer executable instructions when executed further cause the computing system to further perform storing the route of travel of the designated service provider.
	However, ‘335 discloses the storage unit 75 is used as a storage area for a system program and a work area when the control unit 78 executes an operation.  The navigation device 77 generates current position information (longitude / latitude, etc.) of a taxi, and instructs a taxi driver on a travel route. The current position information based on the longitude and latitude generated by the device is periodically transmitted to the central server 3 via the communication unit 76, whereby the current position of the taxi is substantially changed on the central server 3 side [see p0078 – p0080].



Claim 20, Hamada as modified discloses the computing system of claim 13, wherein the second data includes real-time location updates from the customer mobile device and the pickup location is determined based on at least one of the real-time location updates from the customer mobile device [see at least p0024, p0042- It has a function of relaying communication between the on-board radio of the taxi 6 and the public network. The position information processing unit 17 has a function of acquiring predetermined position information of the mobile phone 3 and storing the information in a storage unit (not shown). Specifically, the position information is acquired as follows. The mobile phone 3 belongs to a wireless area of any of the base stations 4 and communicates via the base station 4 in the wireless area to which the mobile phone 3 belongs. Therefore, by detecting the base station 4 with which the mobile phone 3 is communicating, the location information of the mobile phone 3 can be obtained through the location information of the base station 4. Especially PHS (Personal Handy phone System), the wireless area of the base station 4 has a radius of 50 m to 120 m, a radius of 5 from the predetermined base station 4; the arrangement information is transmitted from the mobile phone 3 to the base station 4 by wireless communication. Further, the data is transmitted from the base station 4 to the server 1 of the provider by the communication processing unit 16 of the communication relay center 5]. 

Claim 21, Hamada as modified discloses the computing system of claim 13, wherein the designating the service provider from among the plurality of service providers is based on at least one of distances between the plurality of transportation providers and the pick-up location, estimated times of arrival of the plurality of transportation providers to the pick-up location, fuel usage information for the plurality of transportation providers, and capabilities of the plurality of transportation providers [see at least p0042 – p0045 - In the server 1, the taxi arrangement processing unit 12 requests the position information processing unit 17 of the communication relay center 5 to transmit the position information of the mobile phone 3 which has transmitted the arrangement request. In this way, the server 1 obtains the position information of the mobile phone 3 (Step S2). The position information processing unit 17 transmits the position information of the mobile phone to the taxi arrangement processing unit 12 according to the request.
The taxi arranging processor 12 converts the arranging information including the “number of passengers”, “destination”, “desired fare” and the location information of the mobile phone into a plurality of taxis registered as taxi companies in this taxi arranging system. The data is transmitted to the company terminal 7 via the communication network 10 (step S3). The taxi company to which such information is transmitted may be all taxi companies registered in the taxi arranging system.
Based on the position information, the taxi company whose position is within the business range may be selected, and only the selected taxi company may be selected. FIG. 6 illustrates a case where transmission is made to taxi companies A and B. The taxi company 
Information about "vehicle number", "pick-up time", "required time", and "optimum route" is included. It is required that the transmission of the arrangement condition information be performed for a predetermined period and be performed during that period. In the meantime, the arrangement condition information from each company may be transmitted to all other taxi companies one by one. As a result, the competition principle of each company works and can lead to presentation of better conditions].



Claim 22, Hamada discloses the computing system of claim 13, wherein the estimated route of travel of the designated service provider to the pickup location is further calculated using one or more route preferences [see p0054 - First, based on the position information of the mobile phone 3 obtained from the taxi arranging processing unit 12 via the communication network 10 and the position information of each taxi 6 obtained from the taxi position search system, the transmission point of the mobile phone is determined. Search for an empty taxi 6 located at the shortest distance (step S1) Next, the terminal 7 of the taxi company provides the shortest route information obtained from the position information of the taxi 6 and the position information of the transmission point and VICS (Vehicle Information & Comm). A pickup time is calculated based on traffic congestion information obtained from a road traffic information communication system called a communication system (step S16)].


Claim 23, Hamada as modified discloses the computing system of claim 22, wherein the one or more route preferences are specific to the designated service provider [see page 6 or p0054- According to this request, the taxi 6 changes from an empty car to a pick-up car. Next, the terminal 7 of the taxi company provides the shortest route information obtained from the position information of the taxi 6 and the position information of the transmission point and VICS (Vehicle Information & Comm).


Claim 24, Hamada as modified discloses the computing system of claim 22, wherein the one or more route preferences include at least one of a driving speed, a route optimization goal, and a road preference  [see p0054 - First, based on the position information of the mobile phone 3 obtained from the taxi arranging processing unit 12 via the communication network 10 and the position information of each taxi 6 obtained from the taxi position search system, the transmission point of the mobile phone is determined. Search for an empty taxi 6 located at the shortest distance (step S1); Search for an empty taxi 6 located at the shortest distance (step S1) Next, the terminal 7 of the taxi company provides the shortest route information obtained from the position information of the taxi 6 and the position information of the transmission point and VICS (Vehicle Information & Comm). A pickup time is calculated based on traffic congestion information obtained from a road traffic information communication system called a communication system (step S16)].






Claim 26, Hamada as modified discloses the method of claim 1, but does not specifically disclose wherein the calculating the route of travel of the designated service provider to the pickup location includes calculating a predicted route of travel of the designated service provider based on the second data, the map data, and at least one of the real-time location updates received from the designated service provider.
However, ‘335 discloses a taxi service management system in which an application for taxi dispatch is automatically accepted by a server on the Internet via a mobile phone carried by the user, and in particular, a request from the user. Also, the present invention relates to a taxi service management system that automatically extracts taxi vehicles [see Abst].  
Further disclosing, the "current running information of a plurality of vehicles" may further include, in addition to the current position information, business running conditions (whether the vehicle is rented or empty).  According to the taxi service management system of the first embodiment, a taxi vehicle according to a user's request and current driving information of a plurality of taxi vehicles can be automatically extracted on a network; a taxi vehicle according to the request of the user is automatically selected from the plurality of taxi vehicles while referring to the current driving information of the plurality of taxi vehicles. The extracted taxi vehicle is dispatched to the departure place specified by the instruction of the user Since the purpose is to know the distance from the departure place to the destination; the approximate traveling route, and the like, the destination shown in FIG. 3B may be an approximate location or direction [see p0012 – p0015, 0089 and Figs 1 and 3b]. 
	Therefore, it would have been obvious to modify Hamada as modified at the time of invention, wherein the calculating the route of travel of the designated service provider to the pickup location includes calculating a predicted route of travel of the designated service provider based on the second data, the map data, and at least one of the real-time location updates received from the designated service provider, as suggested and taught by ‘335, for the purpose of providing a taxi service management system that automatically extracts taxi vehicles according to a departure place, a destination place, a taxi running situation, and the like.

Claim 27, Hamada as modified discloses the method of claim 1, wherein the data relating to the route of travel of the designated service provider includes one or more of the real-time location updates received from the designated service provider.
However, 335 discloses a taxi service management system in which an application for taxi dispatch is automatically accepted by a server on the Internet via a mobile phone carried by the user, and in particular, a request from the user. Also, the present invention relates to a taxi service management system that automatically extracts taxi vehicles according to a departure place, a destination place, a taxi running situation, and the like [see Abst].  
Further disclosing, the "current running information of a plurality of vehicles" may further include, in addition to the current position information, business running conditions (whether the vehicle is rented or empty).  According to the taxi service management system of the first embodiment, a taxi vehicle according to a user's request and current driving information of a plurality of taxi vehicles can be automatically extracted on a network; a taxi vehicle according to the request of the user is automatically selected from the plurality of taxi vehicles while referring to the current driving information of the plurality of taxi vehicles. The extracted taxi vehicle is dispatched to the departure place specified by the instruction of the user [see p0012 – p0015 and Fig 1]. 
	Therefore, it would have been obvious to modify Hamada as modified at the time of invention, wherein the data relating to the route of travel of the designated service provider includes one or more of the real-time location updates received from the designated service provider, as suggested and taught by ‘335, for the purpose of providing 

Claim 28, Hamada as modified discloses the method of claim 1, wherein the data relating to the route of travel of the designated service provider includes an estimated route of the designated service provider [see at least p0042 – p0045 - In the server 1, the taxi arrangement processing unit 12 requests the position information processing unit 17 of the communication relay center 5 to transmit the position information of the mobile phone 3 which has transmitted the arrangement request. In this way, the server 1 obtains the position information of the mobile phone 3 (Step S2). The position information processing unit 17 transmits the position information of the mobile phone to the taxi arrangement processing unit 12 according to the request.
The taxi arranging processor 12 converts the arranging information including the “number of passengers”, “destination”, “desired fare” and the location information of the mobile phone into a plurality of taxis registered as taxi companies in this taxi arranging system. The data is transmitted to the company terminal 7 via the communication network 10 (step S3). The taxi company to which such information is transmitted may be all taxi companies registered in the taxi arranging system.
Based on the position information, the taxi company whose position is within the business range may be selected, and only the selected taxi company may be selected. FIG. 6 illustrates a case where transmission is made to taxi companies A and B. The taxi company A having received the arrangement information activates the taxi operating system (step S41), and the taxi company B also activates the taxi operating system (step Information about "vehicle number", "pick-up time", "required time", and "optimum route" is included. It is required that the transmission of the arrangement condition information be performed for a predetermined period and be performed during that period. In the meantime, the arrangement condition information from each company may be transmitted to all other taxi companies one by one. As a result, the competition principle of each company works and can lead to presentation of better conditions].




Claim 29, Hamada as modified discloses the method of claim 1, but does not specifically disclose wherein the data relating to the route of travel of the designated service provider includes a predicted route of the designated service provider.
However, ‘335 discloses a taxi service management system in which an application for taxi dispatch is automatically accepted by a server on the Internet via a mobile phone carried by the user, and in particular, a request from the user. Also, the present invention relates to a taxi service management system that automatically extracts taxi vehicles [see Abst].  
Further disclosing, the "current running information of a plurality of vehicles" may further include, in addition to the current position information, business running conditions (whether the vehicle is rented or empty).  According to the taxi service management system of the first embodiment, a taxi vehicle according to a user's request and current driving information of a plurality of taxi vehicles can be automatically extracted on a network; a taxi vehicle according to the request of the user is automatically selected from the plurality of taxi vehicles while referring to the current driving information of the plurality of taxi vehicles. The extracted taxi vehicle is dispatched to the departure place specified by the instruction of the user Since the purpose is to know the distance from the departure place to the destination; the approximate traveling route, and the like, the destination shown in FIG. 3B may be an approximate location or direction [see p0012 – p0015, 0089 and Figs 1 and 3b]. 
	Therefore, it would have been obvious to modify Hamada as modified at the time of invention, wherein the data relating to the route of travel of the designated service provider includes a predicted route of the designated service provider, as suggested and taught by ‘335, for the purpose of providing a taxi service management system that automatically extracts taxi vehicles according to a departure place, a destination place, a taxi running situation, and the like.


Claims 2 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamada (JP2002032889A) in view of Shah (US 6088648).
Claim 2, Hamada discloses the method of claim 1, but does not specifically disclose further comprising, as the designated service provider travels to the pickup location, modifying the route of travel of the designated service provider by changing the pickup location.
However, Shah discloses a method and apparatus for tracking vehicle location.  Shah further discloses the fleet mobile unit performs the instructions on the schedule information for its scheduled orders in step 1209. Upon pick-up of the order the fleet mobile unit transmits (step 1211) pick-up information to the dispatch station or the like. The dispatch station receives the pick-up information and updates the computer aided dispatch system which reflects (or outputs) such changes on, for example, a display screen or the like. The fleet mobile unit periodically transmits time and location information to the computer aided dispatch system via automatic vehicle tracking system. Upon delivery of the order, the fleet mobile unit transmits delivery information to the dispatch station or the like. The dispatch station receives the delivery information and updates the computer aided dispatch system, which reflects such changes on for example memory and a display screen or the like [see Col 16 line 60 – Col 17, ll.17.]
Therefore, it would have been obvious to modify Hamada at the time of invention, as the designated service provider travels to the pickup location, modifying the route of travel of the designated service provider by changing the pickup location, as suggested and taught by Shah, for the purpose of providing vehicle location as quickly as possible for efficient decision making. 

Claim 14, Hamada discloses the computing system claim 13, but does not specifically disclose wherein the computer executable instructions when executed further cause the computing system to further perform, as the designated service provider travels to the pickup location, modifying the route of travel of the designated service provider by changing the pickup location. 
However, Shah discloses a method and apparatus for tracking vehicle location.  Shah further discloses the fleet mobile unit performs the instructions on the schedule information for its scheduled orders in step 1209. Upon pick-up of the order the fleet mobile unit transmits (step 1211) pick-up information to the dispatch station or the like. The dispatch station receives the pick-up information and updates the computer aided dispatch system which reflects (or outputs) such changes on, for example, a display screen or the like. The fleet mobile unit periodically transmits time and location information to the computer aided dispatch system via automatic vehicle tracking system. Upon delivery of the order, the fleet mobile unit transmits delivery information to the dispatch station or the like. The dispatch station receives the delivery information and updates the computer aided dispatch system, which reflects such changes on for example memory and a display screen or the like [see Col 16 line 60 – Col 17, ll.17.]
Therefore, it would have been obvious to modify Hamada at the time of invention, wherein the computer executable instructions when executed further cause the computing system to further perform, as the designated service provider travels to the pickup location, modifying the route of travel of the designated service provider by changing the pickup location, as suggested and taught by Shah, for the purpose of providing vehicle location as quickly as possible for efficient decision making.


Claims 3 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamada (JP2002032889A) in view of Gaspard (US 6411897).

Claims 3, Hamada discloses the method of claim 1, but does not specifically disclose  further comprising, as the designated service provider travels to the pickup location, modifying the route of travel of the designated service provider to include one or more additional destination points.
However, Gaspard discloses a method of scheduling a vehicle in real-time to transport freight and passengers.
Once a transportation request is received at the host 140, the host 140 creates a route in step 220. That is, preferably the host 140 accesses memory 145 and retrieves a database containing available vehicles and destinations. Where a route already exists (e.g., a vehicle 150 is already scheduled to travel to or near the subject town), the host 140 will determine whether additional passengers, freight and/or destinations can be added. If a route does not already exist or an additional destination cannot be added to an existing route, the host 140 creates a new route (e.g., using conventionally available mapping software) based on past traveled routes, distance between destinations, major highways, etc. A number of routing algorithms are conventionally available to aid in the route planning. The host 140, in one variation, may receive passenger and freight requests to specific destinations over a predetermined period of time or when enough requests are made before generating a new route [see Col 7 – line 32 – 47].

Therefore, it would have been obvious to modify Hamada at the time of invention, as the designated service provider travels to the pickup location, modifying the route of travel of the designated service provider to include one or more additional destination points, as suggested and taught by Gespard, for the purpose of providing  new unserved or underserved passenger routes to be added on a real-time basis as either becomes available on the route and the schedule is constantly updated as passenger requirements dictate. 

Claim 15, Hamada discloses the computing system of claim 13, wherein the computer executable instructions when executed further cause the computing system to further perform, as the designated service provider travels to the pickup location, modifying the route of travel of the designated service provider to include one or more additional destination points. 
However, Gaspard discloses a method of scheduling a vehicle in real-time to transport freight and passengers.
Once a transportation request is received at the host 140, the host 140 creates a route in step 220. That is, preferably the host 140 accesses memory 145 and retrieves a database containing available vehicles and destinations. Where a route already exists (e.g., a vehicle 150 is already scheduled to travel to or near the subject town), the host 140 will determine whether additional passengers, freight and/or destinations can be added. If a route does not already exist or an additional destination cannot be added to an existing route, the host 140 creates a new route (e.g., using conventionally available mapping software) based on past  [see Col 7 – line 32 – 47].
Therefore, it would have been obvious to modify Hamada at the time of invention, as the designated service provider travels to the pickup location, modifying the route of travel of the designated service provider to include one or more additional destination points, as suggested and taught by Gespard, for the purpose of providing  new unserved or underserved passenger routes to be added on a real-time basis as either becomes available on the route and the schedule is constantly updated as passenger requirements dictate. 

Claims 5, 17, 30 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamada (JP2002032889A) in view of Thangaraj (US 20170227367).

Claim 5, Hamada as modified discloses the method of claim 1, but does not specifically disclose further comprising transmitting to a mobile device other than the customer mobile device and other than one of the service provider mobile devices location information for the customer mobile device, the location information being generated based on one or more real-time location updates received from the customer mobile device.


However, Thangaraj discloses methods and systems for transportation service recommendation [see Abst].
Further disclosing, the transportation management server 104 may be configured to receive a selection of a transportation service recommendation from the one or more transportation service recommendations from the user-computing device 102. After receiving the selection, the transportation management server 104 is configured to book the pre-initiated pooled transportation service or the new-pooled transportation service based on the selection received from the user-computing device 102 over the network 110. In an embodiment, the transportation management server 104 may be configured to transmit a notification to the agent-computing device 108 associated with the booked pre-initiated pooled transportation service or the booked new-pooled transportation service. The notification may comprise one or more details pertaining to at least a pick up node on the route, information of the user associated with the user-computing device 102 [see p0054, Figs 3 – 5]. 
See Fig 5, in an embodiment, the second GPS unit 508 unit may be configured to track the movement of the service provider associated with the agent-computing device 108 along the one or more routes. In an embodiment, the second GPS unit 508 may be configured to store a current location of the agent-computing device 108 in the third memory 504; here the third input/output unit 510 comprises suitable logic, circuitry, interfaces, and/or code that is configured to receive an input or transmit an output to the agent-computing device 108. The third input/output unit 510 may be configured to communicate with the third processor 502. In an embodiment, the third input/output unit 510 may display the first notification, and the second notification to the service provider associated with the agent-computing device 108. Examples of the input devices include, but are not limited to, a keyboard, a mouse, a joystick, a touch screen, a microphone, a camera, and/or a docking station. Examples of the output devices include, but are not limited to, a display screen and/or a speaker [see p0056 – p0057]. 
Therefore, it would have been obvious to modify Hamada as modified at the time of invention, to include transmitting to a mobile device other than the customer mobile device and other than one of the service provider mobile devices location information for the customer mobile device, the location information being generated based on one or more real-time location updates received from the customer mobile device, as suggested and taught by Thangaraj, for the purpose of providing confirmation and possible history data of the route to the transportation service directly. 

Claim 17, Hamada as modified discloses the computing system of claim 13, but does not specifically disclose wherein the computer executable instructions when executed further cause the computing system to perform transmitting to a mobile device other than the customer mobile device and other than one of the service provider mobile devices for location information for the customer mobile device, the location information being generated based on one or more real- time location updates received from the customer mobile device.
However, Thangaraj discloses methods and systems for transportation service recommendation [see Abst].
The notification may comprise one or more details pertaining to at least a pick up node on the route, information of the user associated with the user-computing device 102 [see p0054, Figs 3 – 5]. 
See Fig 5, in an embodiment, the second GPS unit 508 unit may be configured to track the movement of the service provider associated with the agent-computing device 108 along the one or more routes. In an embodiment, the second GPS unit 508 may be configured to store a current location of the agent-computing device 108 in the third memory 504; here the third input/output unit 510 comprises suitable logic, circuitry, interfaces, and/or code that is configured to receive an input or transmit an output to the agent-computing device 108. The third input/output unit 510 may be configured to communicate with the third processor 502. In an embodiment, the third input/output unit 510 may display the first notification, and the second notification to the service provider associated with the agent-computing device 108. Examples of the input devices include, but are not limited to, a keyboard, a mouse, a joystick, a touch screen, a microphone, a camera, and/or a docking station. Examples of the output devices include, but are not limited to, a display screen and/or a speaker [see p0056 – p0057]. 
Therefore, it would have been obvious to modify Hamada as modified at the time of invention, to include transmitting to a mobile device other than the customer mobile device and other than one of the service provider mobile devices location information for the customer mobile device, the location information being generated based on one or more real-time location updates received from the customer mobile device, as suggested and taught by Thangaraj, for the purpose of providing confirmation and possible history data of the route to the transportation service directly. 

Claim 30, Hamada as modified discloses the method of claim 1, but does not specifically disclose further comprising transmitting to a mobile device other than the customer mobile device and other than one of the service provider mobile devices a predicted route of travel for the customer mobile device, the predicted route of travel being generated based on at least one real-time location update received from the customer mobile device.
However, Thangaraj discloses user-computing device 102 may present a request interface (received from the transportation management server 104) that may enable the user to input a first request to travel from a first location to a second location at a preferred time of travel. In an embodiment, the user-computing device 102 may transmit the first request to the transportation management server 104. In an embodiment, the user-computing device 102 may transmit a location of the user along with the first request. In an embodiment, the location of the user corresponds to a pick-up location of the user. In an embodiment, the pick up location may further correspond to a current location of the user. In an embodiment, the user-computing device 102 may utilize a GPS sensor to determine the location of the user. In an embodiment, the user-computing device 102 may receive one or more transportation service recommendations from the transportation management server 104 [see p 0052]. 
Determining the one or more routes between the first location and the second location, and identifying the one or more transportation services on each of the one or more routes. In an embodiment, the transportation management server 104 may be configured to receive the first request to travel from the first location to the second location, at a preferred time of travel, from the user-computing device 102. In an embodiment, the first request may also comprise an information pertaining to a mode of working (e.g., a first mode or a second mode) of the transportation management server 104. In addition to the first request, the transportation management server 104 may receive the location of the user from the user-computing device 102. In an embodiment, the one or more routes may correspond to a predefined number of paths between the first location and the second location, each comprising a plurality of intermediate nodes [see at least p0053].
The notification may comprise one or more details pertaining to at least a pick up node on the route, information of the user associated with the user-computing device 102 [see p0054, Figs 3 – 5]. 
See Fig 5, in an embodiment, the second GPS unit 508 unit may be configured to track the movement of the service provider associated with the agent-computing device 108 along the one or more routes. In an embodiment, In an embodiment, the third input/output unit 510 may display the first notification, and the second notification to the service provider associated with the agent-computing device 108. Examples of the input devices include, but are not limited to, a keyboard, a mouse, a joystick, a touch screen, a microphone, a camera, and/or a docking station. Examples of the output devices include, but are not limited to, a display screen and/or a speaker [see p0056 – p0057]. 
Here the Examiner uses transmitting the predicted route of travel to a mobile unit other than the customer or the service provider’s mobile unit is the agent computing device 108.
 Therefore, it would have been obvious to modify Hamada as modified at the time of invention, to include transmitting to a mobile device other than the customer mobile device and other than one of the service provider mobile devices a predicted route of travel for the customer mobile device, the predicted route of travel being generated based on at least one real-time location update received from the customer mobile device, as suggested and taught by Thangaraj, for the purpose of providing confirmation, route and history data of the route to the transportation service directly. 



Claim 31, Hamada as modified discloses the method of claim 1, but does not specifically disclose further comprising transmitting to a mobile device other than the customer mobile device and other than one of the service provider mobile devices an estimated route of travel for the customer mobile device, the estimated route of travel being generated based on at least two real-time location updates received from the customer mobile device.

However, Thangaraj discloses user-computing device 102 may present a request interface (received from the transportation management server 104) that may enable the user to input a first request to travel from a first location to a second location at a preferred time of travel. In an embodiment, the user-computing device 102 may transmit the first request to the transportation management server 104. In an embodiment, the user-computing device 102 may transmit a location of the user along with the first request. In an embodiment, the location of the user corresponds to a pick-up location of the user. In an embodiment, the pick up location may further correspond to a current location of the user. In an embodiment, the user-computing device 102 may utilize a GPS sensor to determine the location of the user. In an embodiment, the user-computing device 102 may receive one or more transportation service recommendations from the transportation management server 104 [see p 0052]. 
Determining the one or more routes between the first location and the second location, and identifying the one or more transportation services on each of the one or more routes. In an embodiment, the transportation management server 104 may be configured to receive the first request to travel from the first location to the second location, at a preferred time of travel, from the user-computing device 102. In an embodiment, the first request may also comprise an information pertaining to a mode of working (e.g., a first mode or a second mode) of the transportation management server 104. In addition to the first request, the transportation management server 104 may receive the location of the user from the user-computing device 102. In an embodiment, the one or more routes may correspond to a predefined number of paths between the first location and the second location, each comprising a plurality of intermediate nodes [see at least p0053].
The notification may comprise one or more details pertaining to at least a pick up node on the route, information of the user associated with the user-computing device 102 [see p0054, Figs 3 – 5]. 
See Fig 5, in an embodiment, the second GPS unit 508 unit may be configured to track the movement of the service provider associated with the agent-computing device 108 along the one or more routes. In an embodiment, the second GPS unit 508 may be configured to store a current location of the agent-computing device 108 in the third memory 504; here the third input/output unit 510 comprises suitable logic, circuitry, interfaces, and/or code that is configured to receive an input or transmit an output to the agent-computing device 108. The third input/output unit 510 may be configured to communicate with the third processor 502. In an embodiment, the third input/output unit 510 may display the first notification, and the second notification to the service provider associated with the agent-computing device 108. Examples of the input devices include, but are not limited to, a keyboard, a mouse, a joystick, a touch screen, a microphone, a camera, and/or a docking station. Examples of the output devices include, but are not limited to, a display screen and/or a speaker [see p0056 – p0057]. 
Here the Examiner uses transmitting the predicted route of travel to a mobile unit other than the customer or the service provider’s mobile unit is the agent computing device 108.
 
Therefore, it would have been obvious to modify Hamada as modified at the time of invention, to include transmitting to a mobile device other than the customer mobile device and other than one of the service provider mobile devices an estimated route of travel for the customer mobile device, the estimated route of travel being generated based on at least two real-time location updates received from the customer mobile device, as suggested and taught by Thangaraj, for the purpose of providing confirmation, route and history data of the route to the transportation service directly. 












Claims 6, 18 and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamada (JP2002032889A) in view of Marueli (US 20170193826).

Claim 6, Hamada as modified discloses the method of claim 1, but does not specifically disclose further comprising, as the designated service provider travels to the destination location, causing a modification of the display of the representation of the route of travel of the designated service provider to the pickup location as the at least a portion of the real-time location updates are received from the designated service provider.
However, Marueli discloses a system for navigating drivers to selected locations to reduce passenger wait time [see Abst].
Further, Marueli discloses Once a driver has been selected and has accepted the request to provide a ride, the application may notify the user of the selected driver and provide real-time updates of the driver's location (e.g., with respect to the passenger's location) and estimated pick-up time. The application may also provide contact information for the driver and/or the ability to contact the driver through the application (e.g., via a phone call or text). Once the ride has begun, the application may display any suitable information, such as the current location of the computing device 104 and the route to be taken [see at least p0019].


 Claim 18, Hamada as modified discloses the computing system of claim 13, but does not specifically disclose wherein the computer executable instructions when executed further cause the computing system to perform, as the designated service provider travels to the destination location, causing a modification of the display of the representation of the route of travel of the designated service provider to the pickup location as the at least a portion of the real-time location updates are received from the designated service provider.
However, Marueli discloses a system for navigating drivers to selected locations to reduce passenger wait time [see Abst].
Further, Marueli discloses Once a driver has been selected and has accepted the request to provide a ride, the application may notify the user of the selected driver and provide real-time updates of the driver's location (e.g., with respect to the passenger's location) and estimated pick-up time. The application may also provide contact information for the driver and/or the ability to contact the driver through the application (e.g., via a phone call or text). Once the ride has begun, the application may display any suitable information, such as the current location of the computing device 104 and the route to be taken [see at least p0019].
Therefore, it would have been obvious to modify Hamada as modified at the time of invention, to include the designated service provider travels to the destination location, causing a modification of the display of the representation of the route of travel of the designated service provider to the pickup location as the at least a portion of the real-time location updates are received from the designated service provider, as suggested and taught by Marueli, providing information to a user in real-time for efficiency and ease of operation.


Claim 25, Hamada as modified discloses the method of claim 1, but does not specifically disclose wherein the calculating the route of travel of the designated service provider to the pickup location includes calculating an estimated route of travel of the designated service provider based on the second data, the map data, and at least two of the real-time location updates received from the designated service provider.
However, Marueli discloses a system for navigating drivers to selected locations to reduce passenger wait time [see Abst].
Navigational data 324 may comprise information supporting navigation functions provided by the passenger applications and driver passenger applications. For example, navigational data 324 may comprise map data that may be sent to passenger computing devices 104 and driver computing devices 108 to allow the devices to display maps and associated indicators (e.g., location of passenger(s), location of driver(s), desired routes, etc.). In some embodiments, the navigational data may also comprise information indicative of the amount of time required to travel between various locations. In some embodiments, navigational data 324 may comprise historic and/or real time data about the flow of traffic in particular areas enabling backend server 302 to calculate an estimated time required to travel from one location to another [see p0055].
The backend server 302 may provide navigation information (e.g., the passenger's current location or other pickup location and directions to the current location or other pickup location) to the driver computing device 108 to direct the driver to the passenger's pickup location and subsequently to direct the driver to the passenger's destination location. The backend server 302 may also provide real-time updates associated with the trip to both the passenger and the driver [see p0061].
Therefore, it would have been obvious to modify Hamada as modified at the time of invention, to include wherein the calculating the route of travel of the designated service provider to the pickup location includes calculating an estimated route of travel of the designated service provider based on the second data, the map data, and at least two of the real-time location updates received from the designated service provider, as suggested and taught by Marueli, providing information to a user in real-time for efficiency and ease of operation.






Claims 7 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hamada (JP2002032889A) in view of Moore (US 20170350719).

Claim 7, Hamada as modified discloses the method of claim 1, but does not specifically disclose wherein the second data includes real- time lookup location updates generated by the customer mobile device and, as the designated service provider travels to the destination location, the pickup location is determined based on at least one of the real-time location updates generated by the customer mobile device.
However, Moore discloses a computer-implemented method performed by a computing system (e.g., one or more servers) comprises receiving interaction data for an interaction of a user with a navigation system; based on the interaction data, identifying a landmark associated with a driver; storing the identified landmark in association with the driver; receiving driving position data from the driver; determining that the identified landmark is on a route from the driving position data to a destination of the driver [see p0005]. 
Further disclosing, see Fig 3, in a step 355, a rider having a client device 310B (and who need not be the same rider of step 305) requests a trip, which the server facilitates in the same manner as at step 305. Likewise, the client device 310A, via its application 121, periodically sends 360 trip data (including device location) as in step 310. Based on the current location, the navigation module 105 identifies or updates a route from the current location to the destination location [p0029].

Therefore, it would have been obvious to modify Hamada as modified at the time of invention, to include wherein the second data includes real-time lookup location updates generated by the customer mobile device and, as the designated service provider travels to the destination location, the pickup location is determined based on at least one of the real-time location updates generated by the customer mobile device, as suggested and taught by Moore, providing information to a user in real-time for efficiency and ease of operation.


Claim 19, Hamada as modified discloses the computing system of claim 13, but does not specifically disclose wherein the second data includes real-time location updates generated by the customer mobile device and, as the designated service provider travels to the destination location, the pickup location is determined based on at least one of the real-time location updates generated by the customer mobile device.
However, Moore discloses a computer-implemented method performed by a computing system (e.g., one or more servers) comprises receiving interaction data for an interaction of a user with a navigation system; based on the interaction data, identifying a landmark associated with a driver; storing the identified landmark in association with the driver; receiving driving position data from the driver; determining that the identified landmark is on a route from the driving position data to a destination of the driver [see p0005]. 
Further disclosing, see Fig 3, in a step 355, a rider having a client device 310B (and who need not be the same rider of step 305) requests a trip, which the server facilitates in Likewise, the client device 310A, via its application 121, periodically sends 360 trip data (including device location) as in step 310. Based on the current location, the navigation module 105 identifies or updates a route from the current location to the destination location [p0029].
Therefore, it would have been obvious to modify Hamada as modified at the time of invention, to include wherein the second data includes real-time lookup location updates generated by the customer mobile device and, as the designated service provider travels to the destination location, the pickup location is determined based on at least one of the real-time location updates generated by the customer mobile device, as suggested and taught by Moore, providing information to a user in real-time for efficiency and ease of operation.
Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Renee M. LaRose/
Examiner, Art Unit 3664

/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664